United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2191
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  David Evan Starr

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 26, 2015
                              Filed: March 11, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      David Evan Starr appeals from the amended judgment that the District
     1
Court entered in his criminal case following the grant of relief on one of the claims

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
he raised in his 28 U.S.C. § 2255 proceeding. Initially, we conclude that the appeal
is timely, as the District Court extended the time to file a notice of appeal, having
found excusable neglect or good cause for Starr’s delay in filing his notice. See Fed.
R. App. P. 4(b)(4).

       After careful review, we find no error in the decision to vacate Starr’s
convictions on two of the possession-of-child-pornography counts. The court
instructed the jury at Starr’s trial to consider each count separately and return separate
verdicts, and the evidence as to the receipt counts and the non-multiplicitous
possession counts was strong. See United States v. Emly, 747 F.3d 974, 980 (8th Cir.
2014) (holding that a multiplicitous indictment did not require remand for a new trial
where the multiplicity did not prejudice the defendant). The court’s decision to
vacate the possession convictions and leave the receipt convictions intact was
supported by the evidence and the jury’s verdict. See United States v. Muhlenbruch,
682 F.3d 1096, 1100–01 (8th Cir. 2012) (holding that the district court did not abuse
its discretion by vacating a lesser-included possession conviction, rather than a
receipt conviction, because the decision was “based on the jury’s verdict and the
evidence introduced at trial”). Further, the court did not err in denying a resentencing
hearing. Two of Starr’s possession convictions—and the 120-month concurrent
sentences originally imposed on those convictions—are still valid, and the court made
clear at the original sentencing and in the § 2255 proceeding its intent to impose a
720-month total sentence . See United States v. Harrison, 113 F.3d 135, 137 (8th Cir.
1997) (stating that § 2255 “gives district courts broad and flexible remedial authority
to resentence a defendant and to correct the sentence as appropriate”); James v.
United States, 476 F.2d 936, 937 (8th Cir. 1973) (per curiam) (“[T]he critical issue
is whether the sentence imposed [on the valid count] might have been different if the
sentencing judge had known at time of the sentencing that . . . conviction [on another
count] was invalid.”).

      We affirm the judgment of the District Court.
                      ______________________________

                                           -2-